Title: From James Madison to William Dubourg, 21 December 1805
From: Madison, James
To: Dubourg, William


          
            Sir
            Washington Dcr. 21. 1805
          
          I have duly recd. your favor of the 19th. instant. It affords me very great plea sure to learn that the dawn of my son in law’s deportment is found to be so acceptable. I was fully aware of the little progress he had made in his studies, and was the more anxious on that account, that in future he might have the aids which I doubt not he will experience under your superintendance [sic]. The advances which you have been so obliging as to make for his establishment will be remitted by an early oppy. I entirely approve the expedient of engaging a ⟨private?⟩; teacher of French, in order to bring him up, in that necessary part of his instruction, and will be thankful if you will have one provided. The expence will be attended in the remittance otherwise to be made.
          Mrs. Madison is very sensible to the polite & friendly sentiments you express towards her, and joins ⟨in⟩; those of the high respect & esteem which I pray you to accept from Sir Your most Obedt. hble servt.
          
            James Madison
          
        